Citation Nr: 1810429	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2016, the Veteran testified before the undersigned via a video hearing from the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his Board hearing, the Veteran testified that he had undergone a hearing test performed around September 8, 2016, and was being scheduled for another private examination.  No additional evidence has been received and the September 2016 examination is not of record.  

As such, the Board finds that a release should be obtained for these records.  In addition, to ensure that the current level of severity of the Veteran's hearing loss has been adequately assessed, the Veteran should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine the name and address of the provider who performed the September 2016 examination as well as any subsequent examination(s).  Thereafter, after securing the appropriate medical release, obtain and associate with the record copies of all clinical records of the Veteran's treatment.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  38 C.F.R. § 3.159(c) (1) (2017).  All development efforts should be associated with the record.

2.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for hearing loss.  The DBQ should be filled out completely as relevant.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

